                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

_______________________________________
                                                          )
UNITED STATES OF AMERICA                                  ) NO. 3:18CR-37-VAB
                                                          )
            v.                                            )
                                                          )
DAVID VANGAS                                              ) AUGUST 12, 2019
----------------------------------------------------------

                       MEMORANDUM IN AID OF SENTENCING

        The Defendant respectfully submits this Memorandum as an aid to assist the Court at his

sentencing that is scheduled for August 26th.    He seeks a non-guideline sentence of “time

served,” followed by four years of supervised release, which should include vocational training

and mental health screening. He also asks the Court to waive any fine, except the mandatory

$100 special assessment.

I.      PROCEDURAL BACKGROUND

     On December 7, 2017, David was arrested pursuant to a single-count Information which

charged him with Conspiracy to Possess with Intent to Distribute, and to Distribute, 500 Grams

or more of Cocaine, in violation of 21 U.S.C. §§ 841 (a)(1), b(1)(B), and 846. After his

presentment, he was detained at New Haven Correctional Center for approximately 11 months

until the Court allowed him to attend the Salvation Army Adult Rehabilitation Center

(“Salvation Army Program”) in Hartford, CT, where he spent approximately 7 months during

two separate admissions to the Program. In total, David has spent approximately 18 months in

pre-sentence custody (11 months at New Haven Correctional Center and 7 months at the

Salvation Army Program).




                                                  1
   On February 28, 2018, David appeared before the Court (Bolden, J.) and pled guilty to the

single-count Information. His plea agreement contains a provision that the quantity attributed to

him results in a base offense level of 30. After a 3-point adjustment for acceptance of

responsibility and a two-point minor participant adjustment, his total offense level is 25.

Moreover, the parties agree that David falls within Criminal History Category II, resulting in an

advisory guideline range of 63-78 months of imprisonment. PSR, ¶4. The Court may wish to

consider whether a sentence within the applicable guidelines range is more than necessary to

serve the purposes of sentencing.

          David Should Receive a 4-Point Reduction as His Involvement in This Case
          Should Be Properly Categorized as “Minimal” Rather Than as “Minor.”

          David’s sole action in the underlying case was to be the addressee for various packages

of narcotics that were delivered to his apartment in Waterbury. Section 3B1.2 of the Sentencing

Guidelines would allow a mitigating adjustment to David’s offense level. For a defendant who

had a minor role in an offense, a two-point reduction is warranted. However, for a defendant

such as David who had a minimal role in the offense conduct, a four-point reduction is

warranted. As Section 3B1.2, application Note 4 indicates, the Commission states that the term

“minimal participant” is “intended to cover a defendant who was plainly the least culpable of

those involved in the conduct of a group.” David recognizes that he bears the burden of proving

his participation warrants a minimal participant reduction.1 The 2015 Amendments state that in

determining whether a mitigating role is appropriate, the defendant is to be compared with the

other participants. Counsel believes that David was the least culpable of any of the participants

in this matter. “But for” his receiving the packages, David had no other involvement in the



1 See,   United States vs. Shonubi, 998 F.2D 84, 90 (2nd Cir., 1993).

                                                   2
distribution of narcotics in this case. As such, his participation was “minimal” and justifies a

four-point reduction in his Offense Level.

       David has several prior felony convictions: an August, 2003 Sale of Narcotics conviction

at age 19, and a January, 2012 conviction for disorderly conduct at age 28. ¶¶ 33, 37. Defense

Counsel obtained copies of the sentencing transcripts for these two convictions, attached hereto

as Exhibits F and G, respectively. Counsel also obtained the sentencing transcript for David’s

September, 2011 arrest for possession of narcotics, attached as Exhibit H. A reading of these

transcripts, as well as David’s other convictions as enumerated in his Presentence Report,

reflects the fact that David’s past arrests are Connecticut Geographical Area court matters that

are lower level crimes for which David has never served imprisonment. It should be noted that

none of David’s prior arrests involved weapons or any kind. As such, David can be considered a

person who does not pose a serious threat to society and underscores the fact that imprisonment

simply is not warranted in this case.

   The Court is mandated to impose a sentence that is fair and reasonable given the goals of

sentencing. For this reason, a guideline sentence is more than sufficient in this case and should

not be imposed.


       II.     DAVID AND HIS LIFE

        A Tragic Upbringing.

       David was born in 1983 in Philadelphia, PA. He is the only child born to the relationship

of his parents, who were never married. He lived most of his early years in the Bronx, New

York, where he attended public school, completed 10th grade, but withdrew from high school

prior to the 11th grade. (See Exhibit A, page entitled “Transcript of High School Record). A

review of his school records indicates that he took a variety of courses, such as auto repair,

                                                  3
Spanish, Algebra, Global Studies, and English. Most of his grades were “satisfactory,” and it

appears that he did not fail any classes. The reason behind his dropping out of school after the

10th grade is not clear. He did earn his high school equivalency degree from the Waterbury Adult

Education program, but has not pursued any college education or trade school education.

       During his interviews with USPO Mark Meyers and with USPO Meghan Nagy, David

spoke openly about his family and his upbringing. He stated that he comes from a fractured

family in which he felt that he “always came last.” This is a very disturbing admission. While

David has five half-siblings, he does not appear to have contact with any of them.


       David’s mother died when he was only seven years old, and he considers his mother’s

death -- understandably – as the “worst day in my life.” It was not just the tragedy of losing his

mother that was traumatic, but also the fact that he was then shuffled between his emotionally

distanced father (who lived in Philadelphia) and his older sister (who lived in the Bronx).   This

period of David’s life was very difficult for him, as he describes as follows:


       “When I was about three years old, we moved to the Bronx into my mom’s own
       apartment. At the age of seven years old, I went through the hardest experience
       of my life. I woke up one morning and went out into the living room to ask my
       mom for breakfast. She was sitting at her table drinking coffee when she looked at
       me and asked who I was. […] Three days later she died. I was then raised by my
       older sister. She had three boys of her own so I was last on the list for everything
       because her kids came first. I started to act out and do things I wasn’t supposed to
       do, but I always did good in school and got good grades. (underlining added).

       ...

       “When I was 15 years old, I was hit by a car. I got a settlement check when I was
       17 years old for $16,000. My sister wanted to move from the Bronx to Waterbury,
       but I did not want to leave my friends. When we moved, my sister’s drug-addict
       boyfriend moved in with us. My sister then started to use drugs, and they ended
       up stealing more than $9,000 of my lawsuit money. I moved out and into an
       apartment with my co-defendant José Rivera, who I have known since I was three


                                                 4
       years old. At some point, I moved out from living with Jose and lived on my
       own.” (See David’s letter, Exhibit C.)
       David Then Takes the “Wrong Fork” in the Road of His Life…

       Unfortunately for David, and as he will readily admit, he has a history of making

poor decisions. He acknowledges that living with his friend Jose, a co-defendant in this

case, was a poor decision:

       “I then moved back in with José [co-defendant], which was the worst mistake I
       ever made. Being in that house with him was hard for me because I had to watch
       him and the others have money and nice cars, while I was living “paycheck to
       paycheck.” This led to my downfall. Having them as friends and going through
       what I went through during these last couple of years was the worst decision of
       my life. “(Id.) (quotes and underlining added).

       … But David Acknowledges that His Arrest May Have Saved His Life.

               “Being in jail for that long [11 months] was the longest time I’ve ever
       spent in jail, and doing the Salvation Army Program really made me humble
       myself. I realized that the people I thought were my friends, really did not have
       my best interest in mind for me. I have hurt my kids during this present situation.
       I thought I would lose my fiancée and the rest of the people that really care and
       love me. I have been through a lot of ups and downs in my life. I can honestly say
       that this situation has steered me straight.” (emphasis added). (Id.)


       David Does Have Emotional Support.
       David readily admits remorse for the poor decisions that he has made. But he is fortunate

that he has several people in his life who love and support him. He continues in his letter as

follows:


       “Since I’ve been home, I have been doing the best I can to better my life. I have a
       part-time job as a toolmaker and a second job at the towing company where I do
       shop work and clean the garages. I even work at other properties that are owned
       by the owner of the company.

        “I get to spend time with my kids, which is great because I missed out on so
       much of their life. I spend a lot of time with my fiancée whom I love with all my
       heart. I am not writing this to say I’m a good person, because I am more than that

                                                 5
       to these people that love me. I just put myself in a position where I made a bad
       choice and a bad decision. If I can take it all back, I would do so in a heartbeat.
       At my sentencing, I will thank the judge, my attorney, and my probation officer
       for letting me spend the last few months with my family.” (Id.) (underlining
       added).

       Other people agree that David has made major changes in his life. For example, Xiomara

Cortez, David’s girlfriend, describes how David is trying to better himself – and she realizes that

David faces difficult challenges in the process. Ms. Cortez wrote in her letter:


       “David has been trying not to look back to his past. He wants to change his life
       for the better. He has learned from his mistakes. David is one of the strongest
       people I know. … As he was growing up, he made choices that he should not
       have made because his bad choices led him to where he is now. But he also
       learned from his mistakes. I know no one can go back and start a new beginning,
       but anyone can start today and make a new ending. David got rid of the toxic
       people in his life. He is trying to do what is best to stay positive. He is a better
       person now than he was in the past. Each new day is another opportunity to get
       things right. I know that he is doing the best that he can do. All he needs is a
       chance. Freedom is nothing else but a chance to do better. How often we wish for
       another chance to make a fresh beginning and to undo our mistakes and to have a
       new outlook. He has a determination like never before.” (ellipses and underlining
       added).

       Additionally, Grace Maldonado, David’s nephew’s (Erick Padilla’s) common-law wife,

who also lives in the same apartment as David, also offers several insightful comments about

David. She states as follows:


       “I have taken on the responsibility of having David in my household along with
       my family. Since David has been residing with us, he has been doing great. He is
       staying out of trouble, staying focused, and doing what he needs to do in order to
       get on his feet and have his own place. Since the Salvation Army Program, David
       has gotten a part-time job at a toolmaker company, and he has also been working
       alongside his nephew Erick at the towing company. While David has been living
       with us, I give him guidance and also a clear-minded understanding of house
       rules. Even though he is older than me, I insist on rules – not to control him, but
       rather to keep him out of trouble and prevent him from going back to his old
       ways. (See Exhibit E).
                                                 6
        In addition, Ms. Maldonado observed first-hand David’s efforts to be a better father.

Ms. Maldonado says in her letter:


        “He has been doing good in his communications with his kids to make up for the
        lost time due to his incarceration. If he goes back in, it’s not because he didn’t try.
        He does not want to go back to his old ways and get into trouble.” See Exhibit E.
        (underlying added).

        David has become more involved in the lives of his five children. His efforts to

be a better father are evidenced by his voluntary participation in the “Better Fatherhood”

Program which he attends in Waterbury. As indicated in the description that is contained

in Exhibit B, the program “supports fathers seeking constructive ways to better provide

and nurture their children” by learning tools that achieve positive parenting outcomes.

David is eager to be a better father to all of his five children, and he is very proud of his

children as he indicated in his letter:


                “My first son loves basketball. He was a freshman last year and played on
        the varsity team -- which is unheard of in high school. My oldest daughter was
        born when I was 25 years old. She will be going into her freshman year next
        month, and she wants to become a forensic scientist. My second daughter was
        born when I was 28 years old, and she wants to become a veterinarian.” See
        Exhibit C.


        David’s Post-Arrest Conduct

        After his presentment, David was detained at New Haven Correctional Center for eleven

months, which was the longest period of time that David had been detained after an arrest.

Counsel was able to arrange a place for him at the Salvation Army Drug Program in Hartford.

Unfortunately, as the Court is aware, David was first discharged from the Program after

approximately seven months for having a cell phone in his room, which was against the

Program’s rules. Counsel worked with Ms. Corliss Petty, the Admission Director at Salvation


                                                   7
Army, to allow David to return to the Program. However, after another two months, David,

while visiting his family in Waterbury on a “pass” from the Program, had car trouble (flat tire)

and was unable to return to the facility by curfew time. This incident resulted in his being

discharged a second – and final -- from the Program.

       Despite the fact that David was discharged from the Salvation Army Program, the

undersigned argues that David’s total time in the Program was almost 8 months, which is longer

than the Program length of 7 months. The insight to be gained here is that despite his being

discharged for having his cell phone (with which he called his children) and for missing curfew

(due to having a flat tire with his car), David in fact presumably was in compliance with the

Program as he was never disciplined for anything of substance. In other words, he was able to

comply (setting aside his two discharges) with the rigors of the Program. Such compliance

should be noted.

       After being discharged from the Salvation Army program for the second time, David was

released pre-sentencing. He lives with his nephew Eric and his wife in an apartment in

Waterbury. David has two jobs right now. One job is with MTS Tool Manufacturing, Inc., in

Waterbury, CT, where he works as a tool machine operator. Counsel recently spoke with David’s

supervisor, who gave a glowing review of David’s positive qualities. These included David’s

punctuality, his willingness to do whatever is asked of him, his desire to improve his job skills,

and his overall pleasant nature. The supervisor said that he hopes David can work more hours.

The supervisor’s entire description of David was positive in tone. Counsel also spoke with the

owner of Waterbury Towing. David’s duties were confirmed to include performing light

maintenance on vehicles, cleaning up the garage when necessary, and being an all-around helper

for whatever needs to be done. The owner of this company, like the owner of MTS Tool



                                                 8
Manufacturing, had nothing but good things to say about David. Perhaps the most insightful

comment that the tow company owner said about David was the following:


        “I wish all of the employees were like David. He is a model employee who does
        whatever needs to be done and does it with promptness and thoroughness.”
        (emphasis added).
        These glowing reports from the two employers indicate that David can be a valued

 employee and is eager to learn. To his credit, and setting aside the two infractions at the

 Salvation Army Program, David has been completely disciplinary-free since his arrest. He

 works at two jobs, lives with family members, is drug-free, and attends the “Fatherhood

 Initiative.” In sum, David finally leads an upright life, but needs help from the Court in order to

 continue the progress that he has made thus far in order to achieve a productive life in society.

Thus, vocational training can provide a meaningful step towards a stable, skilled career,

something he has not had in his life.


III.    David Would Benefit from Vocational Training and Mental Health Screening.

        Rehabilitation is the critical goal in terms of enabling Mr. Vangas to continue as a

productive member of society. The Court should help David continue his productive life. He

needs to avail himself of the services, such as vocational counseling and training, that can be

received through the assistance of the U.S. Probation Office. While David does not currently

have any specialized trade or vocational skills, he would like to “better himself” by learning new

job skills. He does not need to be incarcerated in order to receive such training. He has

demonstrated his ability to be a good worker, as reflected in the glowing comments from his

employers. He thus has the ability to learn and benefit from vocational training. At age 36, he is

still young enough to have a stable career in order to provide for himself and, more importantly,

his five children.

                                                 9
       David could also benefit from mental health screening. Given the trauma that he

experienced as a young child, feeling marginalized and “always last” by his relationship with his

siblings, and the current feelings of depression that he described to USPO Nagy, there is no

doubt that he carries painful and deep scars from his childhood. The probation office should also

screen David for any additional mental health needs that may surface while on Supervised

Release.


IV.    CONCLUSION:


       Of the four goals of sentencing as outlined in 18 U.S.C. 3553(a), rehabilitation needs to

be achieved in this case, and it will not be achieved by any period of incarceration. David poses

a very low risk of recidivism. The need for specific deterrence is not of great importance in this

case. Neither is general deterrence, since incarcerating David for a substantial amount of time

would not likely yield any general deterrence to others. Thus, the Court should enable David to

work to improve his career and to improve his parenting skills. Both of these goals can be

facilitated by vocational training and mental health counseling arranged through the assistance of

the U.S. Probation Office. Imprisonment simply is not warranted.

                                             Respectfully Submitted,

                                             DAVID VANGAS
                                             BY: /s/Richard C. Marquette/s/
                                             Richard C. Marquette, Esq. (#ct07585)
                                             GOLDBLATT, MARQUETTE & RASHBA, PC
                                             60 Washington Avenue, Suite 302
                                             Hamden, CT 06518
                                             Tel. (203) 288-6293 / Fax. (203) 288-0283
                                             Email: RCMarquette@aol.com




                                                10
                              CERTIFICATION OF SERVICE

        This is to certify that on August 12, 2019, a copy of the foregoing was filed with the
Court via the CM/ECF system, by which counsel to all parties, including the Government, will
be notified of and have the opportunity to review this filing.


                                        BY: /s/Richard C. Marquette/s/
                                          Richard C. Marquette, Esq. (#ct07585)
                                          GOLDBLATT, MARQUETTE & RASHBA, PC
                                          60 Washington Avenue, Suite 302
                                          Hamden, CT 06518
                                          Tel. (203) 288-6293
                                          Fax. (203) 288-0283
                                          Email: RCMarquette@aol.com




                                               11
